Name: 91/514/EEC: Commission Decision of 6 September 1991 amending the Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops and the Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  means of agricultural production;  cooperation policy
 Date Published: 1991-10-05

 Avis juridique important|31991D051491/514/EEC: Commission Decision of 6 September 1991 amending the Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops and the Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries Official Journal L 278 , 05/10/1991 P. 0027 - 0032 Finnish special edition: Chapter 3 Volume 39 P. 0100 Swedish special edition: Chapter 3 Volume 39 P. 0100 COMMISSION DECISION of 6 September 1991 amending the Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops and the Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries (91/514/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Directive 90/654/EEC (2), and in particular Article 16 (1) (b) thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (3), as last amended by Directive 90/654/EEC, and in particular Article 16 (1) (b) thereof, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (4), as last amended by Directive 90/654/EEC, and in particular Article 15 (1) (b) thereof, Having regard to the Seventh Council Decision 85/355/EEC of 27 June 1985 on the equivalence of field inspections carried out in third countries on seed-producing crops (5), as last amended by Directive 90/654/EEC, and in particular Article 2 thereof, Having regard to the Seventh Council Decision 85/356/EEC of 27 June 1985 on the equivalence of seed produced in third countries (6), as last amended by Directive 90/654/EEC, and in particular Article 4 thereof, Whereas, in its Decision 85/355/EEC, the Council determined that field inspections carried out in certain third countries on seed-producing crops of certain species satisfied the conditions laid down in Directives 66/401/EEC, 66/402/EEC and 69/208/EEC; Whereas, in its Decision 85/356/EEC, the council determined that seed of certain species produced in certain third countries was equivalent to corresponding seed produced in the Community; Whereas for certain species those determinations include Czechoslovakia, Hungary, Poland, Romania, Chile, the United States of America, Uruguay and Yugoslavia; Whereas the name 'Czechoslovakia' has now been changed to the 'Czech and Slovak Federal Republic' and the appropriate amendments should accordingly be made to the Annexes to Decisions 85/355/EEC and 85/356/EEC; Whereas the names of the services which carry out field inspections and officially control seed in Czechoslovakia, Hungary, the United States of America and Yugoslavia have changed and appropriate administrative amendments should accordingly be made to the Annexes to Decisions 85/355/EEC and 85/356/EEC; Whereas an examination of the rules of Hungary, Poland, Romania, Chile and Uruguay and the manner in which they are applied has shown that: - in Hungary, in respect of red top, creeping bent grass and canary grass, - in Poland, in respect of velvet bent, Alsike clover, Persian clover, California bluebell and hemp, - in Romania, in respect of wheat, - in Chile, in respect of Persian clover, white lupin, durum wheat, wheat, oats, barley and colza, - in Uruguay, in respect of flax/linseed, the prescribed field inspections satisfy the conditions laid down in Annex I to Directive 66/401/EEC, 66/402/EEC or 69/208/EEC, as the case may be, and the conditions governing seed harvested and controlled there afford the same assurances, as regards the seed's characteristics, identity, examination, marking and control, as do the conditions applicable to such seed harvested and controlled within the Community; Whereas the existing equivalence for those five countries should therefore be extended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The word 'Czechoslovakia' in point 1.1 of heading 1 ('Legend') of Part 1 of the Annexes to Decisions 85/355/EEC and 85/356/EEC is hereby replaced by 'the Czech and Slovak Federal Republic'. Article 2 The table in heading 2 ('Table') of Part 1 of the Annex to Decision 85/355/EEC is hereby amended in accordance with Annex I. Article 3 The table in heading 2 ('Table') of Part 1 of the Annex to Decision 85/356/EEC is hereby amended in accordance with Annex II. Article 4 This Decision is addressed to the Member States. Done at Brussels, 6 September 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 353, 17. 12. 1990, p. 48. (3) OJ No 125, 11. 7. 1966, p. 2309/66. (4) OJ No L 169, 10. 7. 1969, p. 3. (5) OJ No L 195, 26. 7. 1985, p. 1. (6) OJ No L 195, 26. 7. 1985, p. 20. ANNEX I 1. In the section relating to Czechoslovakia in column 2, 'Central Controlling and Testing Institute for Agriculture, Matuskova 21, 8000 Bratislava' is added after 'UstrednÃ ­ KontrolnÃ ­ a ZkusebnÃ ­ Ustav Zemedelsky /Central Institute for Control and Testing in Agriculture, Praha'. 2. In the section relating to Hungary in column 2, the address 'N ovÃ ©nytermesztÃ ©si Ã ¨s Min osÃ ­t o IntÃ ©zet, Budapest' is replaced by the address 'Mez ogazdasÃ ¡gi Min osÃ ­t o IntÃ ©zet, Budapest'. 3. In the section relating to Hungary in column 3, 'Agrostis gigantea' and 'Agrostis stolonifera' are inserted before 'Alopecurus pratensis' and 'Phalaris canariensis' is inserted after 'Hordeum vulgare' . 4. In the section relating to Poland in column 3, 'Agrostis canina' is inserted before 'Agrostis gigantea' , 'Trifolium hybridum' is inserted before 'Trifolium incarnatum' , 'Trifolium resupinatum' is inserted before 'Vicia faba (partim)' , 'Phacelia tanacetifolia' is inserted before 'Secale cereale' , and 'Cannabis sativa' is inserted before 'Carum carvi' . 5. In the section relating to Romania in column 3, 'Triticum aestivum' is inserted after 'Hordeum vulgare' . 6. In the section relating to Chile in column 3, the entry is replaced by the following entry: '- 66/400 Beta vulgaris - 66/401 Lupinus albus Medicago sativa Trifolium pratense Trifolium resupinatum - 66/402 Avena sativa Hordeum vulgare Triticum aestivum Triticum durum Zea mays - 69/208 Brassica napus ssp. oleifera Helianthus annuus' . 7. In the section relating to the United States in column 2, 'Arkansas State Plant Board, PO Box 1069, Little Rock, Arkansas 72203' is inserted after 'Arizona Crop Improvement Association Inc., Auburn University' and 'Mississippi Seed Improvement Association, PO Drawer MS, Mississippi State, MS 39762' is inserted after 'Minnesota Crop Improvement Association, University of Minnesota'. 8. In the section relating to Uruguay in column 3, 'Linum usitatissimum' is inserted after 'Helianthus annuus' . 9. In the section relating to Yugoslavia in column 2, 'Institute of Field and Vegetable Crops, 30, M. Gorki, 21000 Novi Sad' and 'Institut Za Oplemenjivanje I Proi Proizvodnja Bilja Poljoprivrednog Sveucilistra, Marulicev TRG 5/1, 41000 Zagreb' replace all existing entries. ANNEX II 1. In the section relating to Czechoslovakia in column 2, 'Central Controlling and Testing Institute for Agriculture, Matuskova 21, 8000 Bratislava' is added after 'UstrednÃ ­ KontrolnÃ ­ a ZkusebnÃ ­ Ustav Zemedelsky/Central Institute for Control and Testing in Agriculture, Praha'. 2. In the section relating to Hungary in column 2, the address 'N ovÃ ©nytermesztÃ ©si Ã ¨s Min osÃ ­t o IntÃ ©zet, Budapest' is replaced by the address 'Mez ogazdasÃ ¡gi Min osÃ ­t o IntÃ ©zet, Budapest'. 3. In the section relating to Hungary in column 3, 'Agrostis gigantea' and 'Agrostis stolonifera' are inserted before 'Alopecurus pratensis' and 'Phalaris canariensis' is inserted after 'Hordeum vulgare' . 4. In the section relating to Poland, columns 3, 4 and 5 are replaced by the following columns: 3 4 5 '- 66/400 - Basic seed/Semences de base B Beta vulgaris - Certified seed/Semences certifiÃ ©es CZ/1 - 66/401 - Basic seed/Semences de base B Agrostis canina Agrostis gigantea Agrostis stolonifera Agrostis tenuis Alopecurus pratensis - Certified seed, 1st generation/Semences certifiÃ ©es premiÃ ¨re gÃ ©neration CZ/1 Arrhenatherum elatius Dactylis glomerata Festuca arundinacea Festuca ovina Festuca pratensis Festuca rubra Lolium multiflorum Lolium perenne Lolium x hybridum Phleum pratense Poa palustris Poa pratensis Medicago x varia Onobrychis viciifolia Pisum sativum (partim) Trifolium hybridum Trifolium incarnatum Trifolium pratense Trifolium repens Trifolium resupinatum Brassica napus var. napobrassica Brassica oleracea convar. acephala Raphanus sativus ssp. oleifera - 66/401 - Basic seed/Semences de base B Lupinus albus Lupinus angustifolius Lupinus luteus - Certified seed, 1st generation/Semences certifiÃ ©es premiÃ ¨re gÃ ©nÃ ©ration CZ/1 Vicia faba (partim) Vicia sativa Vicia villosa - Certified seed 2nd generation/Semences certifiÃ ©es deuxiÃ ¨me gÃ ©nÃ ©ration CZ/2 - 66/401 - Basic seed/Semences de base B Lotus corniculatus Medicago lupulina - Certified seed, 1st generation/Semences certifiÃ ©es premiÃ ¨re gÃ ©nÃ ©ration CZ/1 - Commercial seed/Semences commerciales COM - 66/402 - Basic seed/Semences de base B Avena sativa Hordeum vulgare Phacelia tanacetifolia Secale cereale Triticum aestivum - Certified seed, 1st generation/Semences certifiÃ ©es premiÃ ¨re gÃ ©nÃ ©ration CZ/1 - 69/208 - Basic seed/Semences de base B Brassica rapa (partim) (1) Brassica napus ssp. oleifera (1) Cannabis sativa Carum carvi Papaver somniferum Sinapis alba (1) - Certified seed, 1st generation/Semences certifiÃ ©es premiÃ ¨re gÃ ©nÃ ©ration CZ/1' 5. In the section relating to Romania in column 3, 'Triticum aestivum' is inserted after 'Hordeum vulgare'. 6. In the section relating to Chile, columns 3, 4 and 5 are replaced by the following columns: 3 4 5 '- 66/400 - Basic seed/Semences de base B Beta vulgaris - Certified seed/Semences certifiÃ ©es CZ/1 - 66/401 - Basic seed/Semences de base B Lupinus albus Medicago sativa Trifolium pratense Trifolium resupinatum - Certified seed, 1st generation/Semences certifiÃ ©es premiÃ ¨re gÃ ©nÃ ©ration CZ/1 - 66/402 - Basic seed/Semences de base B Avena sativa Hordeum vulgare Triticum aestivum Triticum durum Zea mays - Certified seed, 1st generation/Semences certifiÃ ©es premiÃ ¨re gÃ ©nÃ ©ration CZ/1 - 69/208 - Basic seed/Semences de base B Brassica napus ssp. oleifera Helianthus annuus - Certified seed, 1st generation/Semences certifiÃ ©es premiÃ ¨re gÃ ©nÃ ©ration CZ/1' 7. In the section relating to the United States in column 2, 'Arkansas State Plant Board, PO Box 1069, Little Rock, Arkansas 72203' is inserted after 'Arizona Crop Improvement Association Inc., Auburn University' and 'Mississippi Seed Improvement Association, PO Drawer MS, Mississippi State, MS 39762' is inserted after 'Minnesota Crop Improvement Association, University of Minnesota'. 8. In the section relating to Uruguay in column 3, 'Linum usitatissimum' is inserted after 'Helianthus annuus' . 9. In the section relating to Yugoslavia in column 2, 'Institute of Field and Vegetable Crops, 30, M. Gorki, 21000 Novi Sad' and 'Institut Za Oplemenjivanje I Proi Proizvodnja Bilja Poljoprivednog Sveucilistra, Marulicev TRG 5/1, 41000 Zagreb' replace all existing entries. ANNEX I 1. In the section relating to Czechoslovakia in column 2, 'Central Controlling and Testing Institute for Agriculture, Matuskova 21, 8000 Bratislava' is added after 'UstrednÃ ­ KontrolnÃ ­ a ZkusebnÃ ­ Ustav Zemedelsky /Central Institute for Control and Testing in Agriculture, Praha'. 2. In the section relating to Hungary in column 2, the address 'N ovÃ ©nytermesztÃ ©si Ã ¨s Min osÃ ­t o IntÃ ©zet, Budapest' is replaced by the address 'Mez ogazdasÃ ¡gi Min osÃ ­t o IntÃ ©zet, Budapest'. 3. In the section relating to Hungary in column 3, 'Agrostis gigantea' and 'Agrostis stolonifera' are inserted before 'Alopecurus pratensis' and 'Phalaris canariensis' is inserted after 'Hordeum vulgare' . 4. In the section relating to Poland in column 3, 'Agrostis canina' is inserted before 'Agrostis gigantea' , 'Trifolium hybridum' is inserted before 'Trifolium incarnatum' , 'Trifolium resupinatum' is inserted before 'Vicia faba (partim)' , 'Phacelia tanacetifolia' is inserted before 'Secale cereale' , and 'Cannabis sativa' is inserted before 'Carum carvi' . 5. In the section relating to Romania in column 3, 'Triticum aestivum' is inserted after 'Hordeum vulgare' . 6. In the section relating to Chile in column 3, the entry is replaced by the following entry: '- 66/400 Beta vulgaris - 66/401 Lupinus albus Medicago sativa Trifolium pratense Trifolium resupinatum - 66/402 Avena sativa Hordeum vulgare Triticum aestivum Triticum durum Zea mays - 69/208 Brassica napus ssp. oleifera Helianthus annuus' . 7. In the section relating to the United States in column 2, 'Arkansas State Plant Board, PO Box 1069, Little Rock, Arkansas 72203' is inserted after 'Arizona Crop Improvement Association Inc., Auburn University' and 'Mississippi Seed Improvement Association, PO Drawer MS, Mississippi State, MS 39762' is inserted after 'Minnesota Crop Improvement Association, University of Minnesota'. 8. In the section relating to Uruguay in column 3, 'Linum usitatissimum' is inserted after 'Helianthus annuus' . 9. In the section relating to Yugoslavia in column 2, 'Institute of Field and Vegetable Crops, 30, M. Gorki, 21000 Novi Sad' and 'Institut Za Oplemenjivanje I Proi Proizvodnja Bilja Poljoprivrednog Sveucilistra, Marulicev TRG 5/1, 41000 Zagreb' replace all existing entries. ANNEX II 1. In the section relating to Czechoslovakia in column 2, 'Central Controlling and Testing Institute for Agriculture, Matuskova 21, 8000 Bratislava' is added after 'UstrednÃ ­ KontrolnÃ ­ a ZkusebnÃ ­ Ustav Zemedelsky/Central Institute for Control and Testing in Agriculture, Praha'. 2. In the section relating to Hungary in column 2, the address 'N ovÃ ©nytermesztÃ ©si Ã ¨s Min osÃ ­t o IntÃ ©zet, Budapest' is replaced by the address 'Mez ogazdasÃ ¡gi Min osÃ ­t o IntÃ ©zet, Budapest'. 3. In the section relating to Hungary in column 3, 'Agrostis gigantea' and 'Agrostis stolonifera' are inserted before 'Alopecurus pratensis' and 'Phalaris canariensis' is inserted after 'Hordeum vulgare' . 4. In the section relating to Poland, columns 3, 4 and 5 are replaced by the following columns: 3 4 5 '- 66/400 - Basic seed/Semences de base B Beta vulgaris - Certified seed/Semences certifiÃ ©es CZ/1 - 66/401 - Basic seed/Semences de base B Agrostis canina Agrostis gigantea Agrostis stolonifera Agrostis tenuis Alopecurus pratensis - Certified seed, 1st generation/Semences certifiÃ ©es premiÃ ¨re gÃ ©neration CZ/1 Arrhenatherum elatius Dactylis glomerata Festuca arundinacea Festuca ovina Festuca pratensis Festuca rubra Lolium multiflorum Lolium perenne Lolium x hybridum Phleum pratense Poa palustris Poa pratensis Medicago x varia Onobrychis viciifolia Pisum sativum (partim) Trifolium hybridum Trifolium incarnatum Trifolium pratense Trifolium repens Trifolium resupinatum Brassica napus var. napobrassica Brassica oleracea convar. acephala Raphanus sativus ssp. oleifera - 66/401 - Basic seed/Semences de base B Lupinus albus Lupinus angustifolius Lupinus luteus - Certified seed, 1st generation/Semences certifiÃ ©es premiÃ ¨re gÃ ©nÃ ©ration CZ/1 Vicia faba (partim) Vicia sativa Vicia villosa - Certified seed 2nd generation/Semences certifiÃ ©es deuxiÃ ¨me gÃ ©nÃ ©ration CZ/2 - 66/401 - Basic seed/Semences de base B Lotus corniculatus Medicago lupulina - Certified seed, 1st generation/Semences certifiÃ ©es premiÃ ¨re gÃ ©nÃ ©ration CZ/1 - Commercial seed/Semences commerciales COM - 66/402 - Basic seed/Semences de base B Avena sativa Hordeum vulgare Phacelia tanacetifolia Secale cereale Triticum aestivum - Certified seed, 1st generation/Semences certifiÃ ©es premiÃ ¨re gÃ ©nÃ ©ration CZ/1 - 69/208 - Basic seed/Semences de base B Brassica rapa (partim) (1) Brassica napus ssp. oleifera (1) Cannabis sativa Carum carvi Papaver somniferum Sinapis alba (1) - Certified seed, 1st generation/Semences certifiÃ ©es premiÃ ¨re gÃ ©nÃ ©ration CZ/1' 5. In the section relating to Romania in column 3, 'Triticum aestivum' is inserted after 'Hordeum vulgare'. 6. In the section relating to Chile, columns 3, 4 and 5 are replaced by the following columns: 3 4 5 '- 66/400 - Basic seed/Semences de base B Beta vulgaris - Certified seed/Semences certifiÃ ©es CZ/1 - 66/401 - Basic seed/Semences de base B Lupinus albus Medicago sativa Trifolium pratense Trifolium resupinatum - Certified seed, 1st generation/Semences certifiÃ ©es premiÃ ¨re gÃ ©nÃ ©ration CZ/1 - 66/402 - Basic seed/Semences de base B Avena sativa Hordeum vulgare Triticum aestivum Triticum durum Zea mays - Certified seed, 1st generation/Semences certifiÃ ©es premiÃ ¨re gÃ ©nÃ ©ration CZ/1 - 69/208 - Basic seed/Semences de base B Brassica napus ssp. oleifera Helianthus annuus - Certified seed, 1st generation/Semences certifiÃ ©es premiÃ ¨re gÃ ©nÃ ©ration CZ/1' 7. In the section relating to the United States in column 2, 'Arkansas State Plant Board, PO Box 1069, Little Rock, Arkansas 72203' is inserted after 'Arizona Crop Improvement Association Inc., Auburn University' and 'Mississippi Seed Improvement Association, PO Drawer MS, Mississippi State, MS 39762' is inserted after 'Minnesota Crop Improvement Association, University of Minnesota'. 8. In the section relating to Uruguay in column 3, 'Linum usitatissimum' is inserted after 'Helianthus annuus' . 9. In the section relating to Yugoslavia in column 2, 'Institute of Field and Vegetable Crops, 30, M. Gorki, 21000 Novi Sad' and 'Institut Za Oplemenjivanje I Proi Proizvodnja Bilja Poljoprivednog Sveucilistra, Marulicev TRG 5/1, 41000 Zagreb' replace all existing entries.